Title: James Madison to George Mason, 14 July 1826
From: Madison, James
To: Mason, George


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 July 14. 1826
                            
                        
                        I have received, Sir your letter of the 6th. instant, requesting such information, as I may be able to give,
                            as to the origin of the document a copy of which was inclosed in it.
                        The motive & manner of the request would entitle it to respect, if less easily complied with than by
                            the following statement.
                        During the Session of the General Assembly 1784-5, a Bill was introduced into the House of Delegates,
                            providing for the legal support of Teachers of the Christian Religion; and being patronized by the most popular talents in
                            the House, seemed likely to obtain a majority of votes. In order to arrest its progress, it was insisted with success,
                            that the Bill should be postponed till the ensuing session; and, in the mean time, be printed for public consideration.
                            That the sense of the people, might be the better called forth, your highly distinguished ancestor, Col. George
                            Mason, Col. Geo: Nicholas, also possessing much public weight, and some others, thought it adviseable, that a Remonstrance
                            against the Bill should be prepared for general circulation & signature, and imposed on me the task of drawing up
                            such a paper. The draught having recd. their sanction a large number of printed copies, were distributed, and so
                            extensively signed by the people of every Religious denomination, that at the ensuing session, the projected measure was
                            entirely frustrated; and under the influence of the public sentiment thus manifested the celebrated Bill "Establishing
                            Religious freedom", enacted into a permanent Barrier agst. future attempts on the Rights of Conscience as declared in the
                            great Charter prefixed to the Constitution of the State. Be pleased to accept Sir my friendly respects.
                        
                            
                                James Madison
                            
                        
                    